Citation Nr: 0943487	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-38 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefit sought on 
appeal.

The Veteran was granted service connection for left ear 
hearing loss in an April 2005 rating decision, and assigned a 
noncompensably disabling rating, effective December 6, 2004.  
Service connection for right ear hearing loss was denied.  In 
a January 2006 rating decision, the Veteran was granted 
service connection for right ear hearing loss, and the 
evaluation was increased to 10 percent, effective December 6, 
2004.

In February 2006, the Veteran requested an increased rating 
for bilateral hearing loss.  In an April 2006 rating 
decision, the RO continued the 10 percent evaluation.  The 
Veteran filed a notice of disagreement and a statement of the 
case was issued in June 2006, however, in July 2006, the 
Veteran withdrew his claim for an increased rating.

In October 2006, the Veteran filed a new claim for an 
increased disability rating for bilateral hearing loss.  In 
the February 2007 rating decision, the RO continued the 10 
percent disability evaluation.  The Veteran perfected an 
appeal of this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On VA audiological testing in March 2006, the Veteran's 
hearing acuity was level XI in the right ear and level I in 
the left ear. 

2.  On VA audiological testing in November 2007, the 
Veteran's hearing acuity was level XI in the right ear and 
level II in the left ear. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have been not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) must request 
that the Veteran provide any evidence in his possession that 
pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements of the Court's 
decision were not disturbed by the Federal Circuit.  

VA provided VCAA required notice regarding his increased 
rating claim, in correspondence sent to the Veteran in 
November 2006 and May 2008. These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his increased rating claim, 
and identified his duties in obtaining information and 
evidence to substantiate his claim. The November 2006 letter 
further provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disability under consideration, pursuant to the 
holding in the Dingess decision.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a Veteran submit any evidence in his or 
her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008). In any event, the November 2006 
and May 2008 letters complied with this requirement. 

Duty to Assist

The RO has complied with VA's duties to assist the Veteran in 
substantiating his claim under the VCAA by obtaining all 
known treatment records and affording him a complete 
contemporaneous VA examination.  

The Veteran was provided a proper VA examination in November 
2007 in response to his claim for an increased rating in 
October 2006.  In addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability.  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  The VA examination 
complied with this requirement by noting the Veteran's 
complaints of difficulty hearing in all situations.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity, as determined by 
considering current symptomatology in the light of 
appropriate rating criteria. 38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21 
(2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a Veteran 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Background and Analysis

The Veteran claims entitlement to an increased rating for his 
service-connected bilateral hearing loss.   

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).   

Under the rating criteria, the method for rating bilateral 
hearing loss is based on examination results including a 
controlled speech discrimination test (Maryland CNC), and a 
pure tone audiometric test of pure tone decibel thresholds at 
1000, 2000, 3000, and 4000 Hz with an average pure tone 
threshold obtained by dividing these thresholds by four.  
38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average. Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  Id.

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss. In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIa, or from Table VI, whichever results 
in the higher Roman numeral. Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hz is 55 decibels or more; or where the pure 
tone threshold is 30 decibels or less at 1000 Hz, and 70 
decibels or more at 2000 Hertz. 38 C.F.R. § 4.86. 

During a March 2006 VA audiological examination, the 
Veteran's pure tone thresholds, in decibels, were as follows:

Hertz       1000  2000  3000  4000   
Right Ear  55      65      90      105+ (Average 79)
Left Ear    30      35      50        75   (Average 48)

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and 94 percent in the left ear.

In an October 2007 letter, Dr. BED of University 
Otolaryngology, reported the Veteran had a 55 percent left 
sensorineural loss with preservation of speech discrimination 
ability.  On the right, there was a moderate to profound loss 
with no measurable speech discrimination ability following 
gamma knife irradiation of a right acoustic neuroma.

The Veteran underwent a VA examination in November 2007.  The 
examiner noted the Veteran had a history of a vestibular 
schwannoma on his right side, treated with a gamma knife.  
During the audiological examination, the Veteran's pure tone 
thresholds, in decibels, were as follows:

Hertz       1000  2000  3000   4000   
Right Ear   60      65      85      105 (Average 79)
Left Ear      30      35      55       75 (Average 49)

Speech audiometry revealed speech recognition ability of 4 
percent in the right ear and 88 percent in the left ear.

Using Table VI, the Veteran's November 2007 examination 
revealed level XI hearing in the right ear and level II in 
the left ear. However, because the puretone thresholds at 
each frequency were 55 decibels or greater in the right ear, 
Table VIa is also for consideration. Under Table VIa, a level 
VII hearing in the right ear is warranted.  The results from 
Table VI will be considered as the numerical designation is 
more favorable to the Veteran.

Combining these levels according to Table VII reveals an 
evaluation of 10 percent. 38 C.F.R. § 4.85, Diagnostic Code 
6100.  Consequently, a rating in excess of 10 percent is not 
warranted under the rating criteria.

Thus, the audiological test results reflect that the Veteran 
has not been entitled to a higher compensable rating for his 
bilateral hearing loss at any time during the appeal period. 
Application of the rating schedule to the numeric 
designations assigned reflects that the Veteran's bilateral 
hearing loss is properly rated as 10 percent disabling.

Extra-Schedular

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321 (2009). The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the rating schedule 
for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization"). When the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step, a determination of whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating. 

The Board finds that the rating criteria contemplate the 
Veteran's disability. In the present appeal, the Veteran's 
disability is manifested by difficulty hearing.  This symptom 
is contemplated by the rating schedule which is based on the 
ability to understand spoken words and hearing acuity at 
various decibel levels. Thus, the rating schedule adequately 
contemplates the Veteran's disability and referral for 
consideration of an extraschedular rating is not warranted. 

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case, TDIU consideration is not warranted.  The 
November 2007 VA examination shows that he was occupationally 
retired.  The Veteran has not claimed that hearing loss 
caused his retirement nor has he otherwise reported that it 
prevented him from maintaining or obtaining gainful 
employment, and there is no other evidence to this effect.


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


